Citation Nr: 1740483	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  13-26 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a psych disability, to include mood disorder and as secondary to service-connected lumbar disability.

2. Entitlement to service connection for cervical spondylosis (neck disorder).

3. Entitlement to a disability rating in excess of 10 percent for lumbar spondylosis (low back disorder).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Morgan, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1977 to March 1980.

The appeal comes before the Board of Veterans' Appeals (Board) from an August 2010 rating decision from the RO in St. Petersburg, Florida.

In December 2016 the Veteran had a hearing before the undersigned Veterans Law Judge in St. Petersburg, Florida. A transcript of the hearing is associated with this claims file.


FINDINGS OF FACT

1. The evidence does not demonstrate that the Veteran's mood disorder is etiologically related to service or to his service-connected low back disorder.

2. The evidence does not demonstrate that the Veteran's neck disorder had an onset during active duty service or is etiologically related to his service.

3. The evidence demonstrated that the Veteran has an abnormal gait because of muscle spasms, guarding, pain and flare-ups.  


CONCLUSIONS OF LAW

1. The criteria for a mood disorder for direct service connection or secondary service connection have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2016).

2. The criteria for service connection for a neck disorder have not been met. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

3. For the entire period on appeal, the criteria for an increase in a disability rating of 20 percent, but no higher, have been met for the Veteran's service-connected low back disorder. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.40, 4.59, 4.71a, Diagnostic Codes 5235-5243, Plate V (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claims

The Veteran asserts that his mood disorder and neck disorder relate to his military service. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. 
§1131; 38 C.F.R. § 3.303(a). Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a).
Service connection also may be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310. Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists; and (2) that the current disability was wither (a) caused by, or (b) aggravated by a service-connected disability. Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).
For certain chronic diseases, such as psychoses and arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service. 38 C.F.R. §§ 3.307(a)(3), 3.309(a). When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time. When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. §§  3.309(a), 3.303(b). 

While "psychoses" are included among the enumerated chronic diseases, mood disorder, PTSD, insomnia, and/or any of the Veteran's diagnosed psychiatric disabilities on record are not considered psychoses under the regulation term as defined under 38 C.F.R. § 3.384. Psychoses includes any of the following disorders listed in Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, Text Revision, of the American Psychiatric Association (DSM-5): (a) brief psychotic disorder; (b) delusional disorder; (c) psychotic disorder due to general medical condition; (d) Other Specified Schizophrenia Spectrum and Other Psychotic Disorder; (e) schizoaffective disorder; (f) schizophrenia; (g) schizophreniform disorder; (h) substance/medication-induced psychotic disorder. Id (2016). As such, and for the reasons set forth below presumptive service connection for a manifestation of psychoses, as may be related to the Veteran's psychiatric disability, is not warranted under the circumstances of this case. 

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file. See Prejean v. West, 13 Vet. App. 444, 448-9 (2000). Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data. See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data). The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Mood Disorder

The Veteran asserts that his mood disorder is a result of pain from his service-connected low back disorder. For the reasons set forth below, the Board finds that the evidence of record does not support a secondary-service connection claim for the Veteran's mood disorder. 

In this case, service treatment records (STRs) show that in September 1979 the Veteran was treated for alcohol and drug addiction. STRs are negative for treatment for or diagnosis of a psychiatric disorder. In February 1980 the Veteran selected yes for depression and worry in his medical history for his separation from service examination. A psychiatric disorder or diagnosis was not noted by the examiner in the Veteran's separation examination, and his physical profile (PULHES) included S-1, for normal psychiatric health. See McIntosh v. Brown, 4 Vet. App. 553, 555 (1993) (providing that the 'PULHES' profile reflects the overall physical and psychiatric condition of the service member on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service). 

In July 2009 social history note in VA treatment records show that the Veteran reported that he stopped abusing illicit drugs and alcohol a few months prior to July 2009. 

In December 2009, 29 years after military service, VA treatment records show that the Veteran was receiving individual and group therapy at a VAMC. Records show that the Veteran was seen for a 50 minute session to address issues related to his pain. He discussed ongoing stresses and instability in his life which he believed were contributing to his pain. He reported that he has experienced a series of events which have led him to become homeless and lose his children, however, he stated that he working on becoming stable and finding employment in order to get his kids back. The Veteran appeared to be positive and in "good" mood with congruent affect.

A July 2010 VA examination for mental disorders (except PTSD and eating disorders), included a review of the medical evidence and the claims file, recounted the Veteran's history, and recited his complaints. The Veteran reported that he selected depression in his separation from service examination's medical history because he did not like being stationed in Ft. Polk, Louisiana and wanted to be stationed in Panama. He reported a history of abuse of alcohol and illicit drugs. The examiner diagnosed the Veteran with a mood disorder, polysubstance abuse with symptoms of periodic depression, anxiety and irritability. The examiner's medical opinion was that it was less likely as not that the current mood disorder was caused by or a result of complaint of being depressed in service. The examiner's rationale was that VA records indicate the onset of depression in 2009 after the Veteran became homeless, unemployed and lost custody of his children; and was related to not being given the post he wanted. There was no diagnosis or treatment in service for mental disorders during service.

VA treatment records from July 2010 through May 2016 indicate that the Veteran has been treated for "mood disorder and polysubstance abuse in remission." 

A June 2013 VA "C&P Examination Note" explains that a "Mental Disorders Disability Benefits Questionnaire (DBQ)" was prepared by the same examiner who conducted the July 2010 examination, in order to respond to the following question: "Provide a current diagnosis and an opinion as to whether or not current mental condition is secondary to his service connected lumbar spine condition."  The opinion is as follows:  "The Veteran's claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness." The rationale for this opinion stated: "HIS VA PSYCHIATRIST NOTES MAKE NO LINKAGE OF HIS MOOD DISORDER TO SC BACK CONDITION AND OTHER DISCIPLINES ALSO HAVE NO DOCUMENTATION LINKING THEW [sic] back condition to his mood disorder." 

The Board reviewed the medical evidence in its entirety and finds that based upon a preponderance of the evidence, the requirements for service connection on any basis have not been met. The Board finds that STRs show that the Veteran did not have a diagnosis for psychosis or any mental health disease during service. See 38 C.F.R. § 3.384. He was diagnosed with a mood disorder several decades after service. Under the circumstances of this case, without a diagnosis or treatment during service the Veteran cannot prevail with a direct service connection claim for his mood disorder. See Shedden; see also Holton; 38 U.S.C. §1131; 38 C.F.R. 
§ 3.303(a). His physical profile (PULHES) included S-1(normal) in his separation examination in 1980 which denotes normal psychiatric health. Further, he admitted that he only selected depression on his separation examination because he disliked his duty station at the time. 

The Veteran was not diagnosed with psychosis, which is listed as a chronic disease subject to presumptive service connection. 38 C.F.R. § 3.309. Psychosis is defined under 38 C.F.R. § 3.384 (a-h). The Veteran's mood disorder is not related to a psychosis diagnosis or definition under the regulations. Therefore, presumptive service connection is inapplicable for this issue. 

The Veteran is service-connected for a low back disorder. The record is clear that there is no competent or credible lay or medical evidence suggesting that his mood disorder is proximately due to or the result of his service-connected low back disorder, to include by way of aggravation. 38 C.F.R. § 3.310(a). The Board finds the June 2013 VA medical opinion and rationale persuasive. The examiner carefully reviewed the record in its entirety and spoke with the Veteran. The examiner reported that the Veteran's treating physician never reported that his mood disorder was related in any way to his service-connected back disorder.  

The Veteran asserted that his mood disorder is related to his service-connected low back disorder. Generally, lay evidence is competent with regard to identification of a disease with "unique and readily identifiable features" which are "capable of lay observation." See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007). A lay person may speak to etiology in some limited circumstances in which nexus is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

Here, the Veteran's lay assertion that his mood disorder is related to his service-connected low back disorder is not consistent with any statements he has made to his VA therapists or even to VA examiners. The record is clear that the Veteran's mood disorder relates to social circumstances, for example, his long-term unemployment, loss of his family and homelessness. The Board finds that his assertion that his mood disorder relates to his military service is self-serving when the record and the Veteran's previous admissions do not support that assertion. Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). Thus, his opinion is not credible evidence.

Moreover, statements made to physicians for purposes of diagnosis or treatment are essentially trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care. Rucker v. Brown, 10 Vet. App. 67 (1997). Here, the Veteran informed his VA therapists and VA examiners that he indicated he was depressed in the Report of Medical History form for his separation examination because he did not like being stationed in in Ft. Polk, Louisiana. The only assertion that the Veteran's mood disorder relates to pain he experiences in his low back was made by the Veteran. The Board, again, finds that this assertion lacks credibility. 

As the only evidence that is both competent and credible regarding the essential element of a nexus between the current disorder and service finds the Veteran's mood disorder is not proximately due to or the result of his service-connected lumbar back disability proximate such relationship, the Board finds that a preponderance of the evidence is against this element with respect to each claim.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert.	

Neck Disorder

The Veteran asserts that his current neck disorder should be service-connected because he received treatment for neck pain in January 1979 during service. For the reasons set forth below, the Board finds that the evidence of record does not support his assertion on the basis of a direct service connection or presumptive service connection. 

STRs show that in January 1979, during service, the Veteran was in a traffic accident, went to the emergency room, complained of neck pain and was given a cervical collar. There was no diagnosis given or further treatment during service. The Veteran's physical profile (PULHES) included a U-1 for normal upper extremities, which includes the cervical spine, on his separation examination. See, McIntosh. The Veteran received the highest level rating possible for his upper extremities on his separation from service examination. 

Post-service medical records include VA clinical records showing that the Veteran complained of neck pain in December 2009.

A July 2010 VA examination of the spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The examiner reported that the Veteran's forward flexion was 30 degrees. The Veteran was diagnosed with cervical spondylosis with cervical radiculopathy. The examiner's medical opinion was that the Veteran's neck condition was not caused by or a result of service. The rationale for the medical opinion was that the Veteran had no documented history of neck pain during service and by his history only began to have neck pain within the last 6 or 7 years. 

In March 2014 the Veteran had a VA MRI of the cervical spine. The imaging showed spondylosis with minor cord compression at C4-C5, C5-C6 and C6-C7, stable since 2009. 

At his hearing in December 2016, the Veteran testified that during service he received a cervical collar in a VAMC emergency room after he injured himself while performing his duties at a VA hospital. He purported that the record did not state why he was given a cervical collar. 

A December 2016 VA Disability Benefits Questionnaire (DBQ) for the cervical spine, completed by a VA examiner, reported no abnormal range of motion, no radiculopathy, no objective abnormalities and no Intervertebral Disc Degeneration (IVDS). It was reported that the Veteran was in a motor vehicle accident in 2008 or 2009 and has had neck pain since then. 

The Board finds that the Veteran's neck disorder is not related to his military service. While the STRs show that the Veteran complained of neck pain once during service, there was no objective medical finding for a chronic neck ailment during service.

The Board also notes that the July 2010 diagnoses of the cervical spine comes more than one year after service separation and therefore exceeds the time period for presumption of service connection disorders for arthritis. In order to establish presumptive service connection evidence must show arthritis has become manifest to a compensable degree within in one year of separation from service. 38 C.F.R. §§ 3.307(a)(3); 3.309(a). Here, the VA examiners in July 2010 and December 2016 found that the Veteran's neck disorder is related to pain that began more than 20 years after his military service, based upon the Veteran's self-reporting. As the Veteran's cervical disease did not have its onset until years after service, the presumptive service connection provisions for chronic disease does not apply. See 38 C.F.R. §§ 3.303(b), 3.307(a)(3); 3.309(a). The Board adopts the medical opinions and rationale from the July 2010 and December 2016 VA examiners that the Veteran's neck disorder is not related to service.  

While the Veteran has a current neck disorder, there is no evidence in the record, other than lay statements, to relate directly his neck disorder to an injury or disease that occurred in service. At his hearing in December 2016, the Veteran testified that he hurt his neck while performing his military duties. The Board finds the Veteran's testimony at his hearing to be self-serving. Pond v. West, 12 Vet. App. 341(1999); Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995). As stated above, the record shows that he went to the emergency room after an auto accident many years after service. Thus, the evidence of record contradicts the Veteran's assertion that the neck injury is related to active duty service. The Board finds that the Veteran's testimony lacks credibility regarding the history of his neck pain. Barr v. Nicholson, 21 Vet. App. 303 (2007). 

A lay person may speak to etiology (or diagnosis) in some limited circumstances in which the matter is obvious merely through observation, such as sustaining a fall leading to a broken leg. See Davidson. Lay persons may also provide competent evidence regarding a contemporaneous medical matters. Barr. Here, the Veteran testified as to the etiology of his neck pain, by asserting that he injured his neck while performing military duties. While the Veteran is competent to assert that he hurt his neck during service, the Board finds that he is not credible to report the etiology of his neck pain based upon his conflicting statements during his testimony and the statements made to the VA examiners in July 2010 and December 2016. 

The Board finds more reliable the statements the Veteran made to treating physicians, as one is more likely to be more truthful when seeking medical treatment. Rucker v. Brown, 10 Vet. App. 67 (1997). Here, the Veteran informed the July 2010 and December 2016 VA examiners that his neck pain began decades after his military service. As such, the Board finds more credible the reports that the Veteran's current neck disability relates to an event that occurred after service. 

Accordingly, the Board concludes that service connection for a neck disorder is not warranted. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert.

Increased Rating Claim for Low Back Disability 
Currently rated at 10 percent

The Veteran asserts that his low back disability rating should be increased. The Board finds that the evidence of record supports a disability rating increase to 20 percent, but no higher. 

A disability rating may require re-evaluation in accordance with changes in a veteran's condition. Thus, it is essential that the disability be considered in the context of the entire recorded history when determining the level of current impairment. See 38 C.F.R. § 4.1. See also Schafrath v. Derwinski, 1 Vet. App. 589   (1991). Nevertheless, where a veteran is appealing the rating for an already established service-connected condition, his present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply. Fenderson v. West, 12 Vet. App. 119 (1999). Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports. Id. Staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

When assessing the severity of musculoskeletal disabilities that are partly rated on the basis of limitation of motion, VA must consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria. DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. Sciatic neuritis is not uncommonly caused by arthritis of the spine. The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59. However, consistent with the holding of the Veterans Court in Spurgeon v. Brown, 10 Vet. App. 194 (1997), these provisions do not require the assignment of a separate rating for pain alone.

The Veteran's thoracolumbar spine disability is rated under Diagnostic Code 5242 (degenerative arthritis of the spine), the following applies: a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine. A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine. 
Note (1) directs to evaluate any associated objective neurologic abnormalities separately, under an appropriate diagnostic code. Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. The normal combined range of motion of the thoracolumbar spine is 240 degrees. See also Plate V, 38 C.F.R. § 4.71a.

For the reasons set forth below, for the entire period on appeal, the criteria for an increase in a disability rating of 20 percent have been met for the Veteran's service-connected low back disability. 

In July 2010 a VA examination reported a forward flexion of 70 degrees, and that the Veteran had spams, guarding, weekly flare-ups lasting hours and an antalgic gait. His low back condition increased his absenteeism, caused lack of stamina and decreased strength. 

In June 2013 a VA DBQ of the thoracolumbar spine shows that the Veteran had a forward flexion of 70 degrees and objective pain at 70 degrees. He experienced flare-ups, no additional limitation of motion with repetitive testing, functional loss was in less movement than normal and pain on movement. There was no weakened movement, no excess fatigability, no incoordination, no interference with sitting, standing and/or weight bearing. The Veteran was using an assistive device regularly. 

A June 2013 VAMC physical rehabilitation consult was provided for the Veteran. The physical therapist reported the Veteran's forward flexion to be 25 degrees - painful. 

A January 2017 VA DBQ of the thoracolumbar spine reviewed the medical evidence in the claims file, recounted the Veteran's history and recited his complaints. The Veteran's January 2017 VA DBQ noted that the Veteran's has paraspinal muscle spasms and that his gait was antalgic at times because of pain and muscle spasms. The Veteran ambulates with a cane. The Veteran reported having pain radiate down his lower left leg during a flare-up. The examiner explained that the pain down that leg was not due to radiculopathy, as confirmed by a contemporaneous EMG test. The examiner reported functional loss, additional limitation of with pain with prolonged standing and sitting. The forward flexion was 80 degrees. This DBQ shows that the symptoms of spams and an antalgic gait shown in July 2010 are persistent and have worsened some as he now ambulates with a cane. 

Given the above facts and considering the evidence as a whole, the Board finds that the Veteran's low back disability warrants a higher disability rating based upon the July 2010 VA examination. This finding is based upon on a preponderance of the evidence in the July 2010 VA examination which warrants in increase to a 20 percent disability rating, but no more, due to the flare-ups, guarding, spams and an abnormal gait. Also, to the extent that the Veteran's low back disability has symptomatology reported above, such symptoms are not so significant or severe as to afford the Veteran a higher rating above 20 percent. The Board notes that at no time was ankylosis of the spine or forward flexion of the thoracolumbar spine of 30 degrees or less. See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

While the June 2013 VAMC rehabilitation note shows a forward flexion of 25 degrees the overwhelming evidence of record establishes that the Veteran was not limited to a range of motion of 30 degrees or less in his forward flexion of the thoracolumbar spine. The July 2010 VA examination, June 2013 VA DBQ and January 2017 VA DBQ report a forward flexion of 70 degrees and greater. Simply put, the weight of the evidence is against a disability rating in excess of 20 percent for the entire period on appeal. 

Based on the evidence above, at no time from July 2010 has the Veteran's forward flexion been shown to actually be limited to 30 degrees or less. The Board has considered whether his forward flexion has been functionally limited to 30 degrees or less due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45. See also DeLuca v. Brown, 8 Vet. App. 202   (1995). However, at no time has it been suggested that the Veteran's range of motion was so functionally limited that it restricted his forward flexion to 30 degrees or less. The Court of Appeals for Veterans Claims (Court) has held that even if flexion was limited by pain, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, but pain itself does not constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 36-38 (2011) (emphasis added). Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Id. at  43; see 38 C.F.R. § 4.40. 

To this end, it is clear that the Veteran's low back has been painful for the duration of his appeal and this pain has created functional loss to some degree. However, the most recent examination in January 2017 showed no additional functional loss with repetitive testing, no weakened movement, no excess fatigability or incoordination. The forward flexion greatly exceeded 30 degrees. The Board notes that pain and any functional loss due to pain were properly evaluated and have herein  been incorporated in the basis of assigning the higher rating herein. The VA examinations from July 2010, June 2013 and January 2017 found that any functional loss noted did not limit the forward flexion 30 degrees or less warranting an increase in the Veteran's low back disability rating. See DeLuca; Mitchell v. Shinseki, 25 Vet. App 32 (2011); see also 38 C.F.R. § 4.45. 

While the medical evidence does not show the Veteran suffers from Intervertebral Disc Syndrome under 38 C.F.R. § 4.71(a), Diagnostic Code 5243, the Board has considered whether symptoms thereunder, if present, may afford the Veteran a higher rating.  However, as the evidence does not reveal symptoms of the next higher rating of 40 percent - as manifested by incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months -  the Board finds application of this provision is not warranted here.  

The Board has also considered whether there is no basis for assigning a separate rating for radiculopathy under 38 C.F.R. § 4.71(a), General Rating formula for Diseases and Injuries of the Spine, Note (1).  As was noted earlier in the decision, the Veteran had an EMG study in January 2017 and no radiculopathy was found.  Indeed, based in part on the results of the study, the January 2017 DBQ report explained that the left leg symptoms were not related to radiculopathy emanating from the service-connected low back disability. Therefore, separately assigned ratings for neurological abnormalities is not warranted under the circumstances of this case.

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist. See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

A hearing was held in December 2016 before the undersigned Veterans Law Judge. When conducting a hearing, a VA hearing officer, to include a Veterans Law Judge, must suggest that a claimant submit evidence on any issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103 (2016).  The hearing officer also must suggest the submission of evidence when testimony during the hearing indicates that it exists (or could be reduced to writing) but is not of record.

Although Social Security records are not associated with the claims file, the Board finds that these records would not be relevant as the Veteran's medical records do not evidence that his diabetes mellitus requires medication and the Veteran has not stated the need for medication. As such, the absence of these records does not prejudice the Veteran.

Here, during the Board hearing, the undersigned Veterans Law Judge held the record open for 60 days to permit the Veteran to submit additional evidence to support his claim. Additional evidence was submitted by the Veteran and thoroughly reviewed by the Board. Such actions comply with 38 C.F.R. § 3.103.
      
	
ORDER

Service connection for a psych disability, to include mood disorder and or to include as secondary to service connected low back disorder is denied.

Service connection for a neck disorder is denied

For the entire period on appeal, a disability rating of 20 percent for the service-connected low back disorder, is granted.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


